In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00115-CR
     ___________________________

   NICOLETTE L. COLLINS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 1532863D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Nicolette Collins appeals her conviction for passing a forged financial

instrument. We affirm.

      In 2018, Collins was indicted on nine counts. Pursuant to a plea agreement, the

State waived eight of the counts and proceeded only on Count Two, passing a forged

financial instrument, to which Collins agreed to plead guilty. See Tex. Penal Code

Ann. § 32.21(a)(1)(A)(iii), (a)(1)(B), (b). With an enhancement for her prior felony

offenses, the forgery count was punishable as a felony of the third degree for which

she faced punishment of two to ten years’ confinement. See id. §§ 12.34(a), .425(a).

As part of the plea paperwork, Collins signed what was titled a “Judicial Confession.”

The trial court assessed punishment at two and a half years’ confinement.

      On appeal, Collins contends that the evidence is insufficient to support her

conviction under Article 1.15 of the Texas Code of Criminal Procedure.

      Article 1.15 requires the State to introduce sufficient evidence into the record

to support a guilty plea.    Tex. Code Crim. Proc. Ann. art. 1.15.       “Article 1.15

constitutes an additional procedural safeguard required by the State of Texas but not

by federal constitutional law.” Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App.

2009) (cleaned up). “No trial court is authorized to render a conviction in a felony

case, consistent with Article 1.15, based upon a plea of guilty without sufficient

evidence to support the same.” Id. (cleaned up). “Evidence offered in support of a

guilty plea may take many forms,” one of which is a written, sworn judicial confession

                                          2
“specifically admitting his culpability or at least acknowledging generally that the

allegations against him are in fact true and correct.” Id. A judicial confession is

sufficient if it contains the defendant’s admission that the allegations in the indictment

are true and correct or that she committed the offense as alleged in the indictment.

Potts v. State, 571 S.W.2d 180, 182 (Tex. Crim. App. [Panel Op.] 1978); Wilson v. State,

Nos. 2-03-255-CR through 2-03-257-CR, 2004 WL 362341, at *1 (Tex. App.—Fort

Worth Feb. 26, 2004, pet. ref’d) (per curiam) (mem. op., not designated for

publication).

       Just such a judicial confession appears in the clerk’s record. In the confession,

Collins swore that she had read the indictment, that she had committed each and

every act alleged therein except those acts waived by the State, that she was guilty of

the charged offense, and that all other affirmative findings made by the court pursuant

to the plea agreement were true and correct.

       The contents of the clerk’s record, though, are not evidence unless the trial

court takes judicial notice of them or they are offered into evidence. McDougal v. State,

105 S.W.3d 119, 120–21 (Tex. App.—Fort Worth 2003, pet. ref’d). Nothing before

us indicates that the trial court took judicial notice of the contents of the clerk’s

record. See id. at 121.

       Of course, the likely reason that we lack any such indication is that Collins has

failed to provide this court a reporter’s record of the plea proceedings. See id. An

appellant in a criminal case must bring forth a complete record in support of her

                                            3
complaint and bears the burden of demonstrating that the State failed to satisfy the

requirements of Article 1.15. Id. “A criminal defendant may not waive the making of

a record and then, on appeal, rely on the absence of evidence to support reversal of

his conviction.” Id. “[T]his court is not obligated to review a nonexistent record,

especially when the only challenge is to the State’s adequate compliance with article

1.15.” Id.

      Appellant has failed to provide a sufficient record to support her complaint.

We therefore overrule her sole point on appeal and affirm the trial court’s judgment.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 8, 2021




                                          4